Citation Nr: 1023811	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  09-48 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to a compensable evaluation for burn scars on 
the dorsum of the right hand.  

2.  Entitlement to a compensable evaluation for multiple burn 
scars on the left hand.  

3.  Entitlement to a compensable evaluation for burn scars on 
the right ear and right side of the bridge of the nose.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2009 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The service-connected burn scars on the dorsum of the 
right hand are well healed and the hypopigmented area is 39 
square centimeters or less.  

2.  The service-connected multiple burn scars on the left 
hand are well healed and the hypopigmented area is 39 square 
centimeters or less.  

3.  The service-connected burn scars on the right ear and 
right side of the bridge of the nose measure 3 millimeters by 
3 millimeters and 5 millimeters by 5 millimeters, 
respectively; they are well healed without any 
characteristics of disfigurement.  

4.  A May 1994 Board decision which denied service connection 
for residuals of a right ankle sprain is final.  

5.  Evidence received since the May 1994 Board decision does 
not raise a reasonable possibility of substantiating the 
Veteran's claim of entitlement to service connection for 
right ankle disorder.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a compensable evaluation 
for burn scars on the dorsum of the right hand have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2009).  

2.  The criteria for entitlement to a compensable evaluation 
for multiple burn scars on the left hand have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2009).  

3.  The criteria for entitlement to a compensable evaluation 
for burn scars on the right ear and right side of the bridge 
of the nose, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2009).  

4.  A May 1994 Board decision which denied entitlement to 
service connection for residuals of a right ankle sprain is 
final.  38 U.S.C.A. § 7104 (West 2002).

5.  The evidence received subsequent to the May 1994 Board 
decision which denied entitlement to service connection for 
residuals of a right ankle sprain is not new and material, 
and the claim for that benefit has not been reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in an August 2009 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought and adjudicated by this claim.   See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims, what types of evidence VA would 
attempt to obtain, and what evidence was his responsibility 
to obtain, as well as notice of the types of evidence 
necessary to establish an effective date or a disability 
evaluation for the issues on appeal in the August 2009 
letter.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation does not modify 
the requirement that VA must provide a claimant notice of 
what is required to substantiate each element of a service- 
connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Accordingly, VA must both notify a claimant of the 
evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.  The appellant was 
provided with proper notice as required by Kent for his right 
ankle claim in the August 2009 letter.

In this case, the RO's decision came following complete 
notification of the Veteran's rights under the VCAA.  The 
VCAA notice was timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Under these circumstances, the Board finds 
that all notification and development action needed to render 
a fair decision on the claims decided herein have been 
accomplished and that adjudication of the claims, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.   See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).

The RO provided the Veteran appropriate VA examinations of 
the service-connected scars in August 2009.  There is no 
objective evidence indicating that there has been a material 
change in the severity of the service-connected scars since 
the Veteran was last examined in 2009.  38 C.F.R. § 3.327(a).  
Furthermore, the Board finds that the VA examination findings 
obtained in this case are more than adequate, as they are 
predicated on a full reading of the medical records in the 
Veteran's claims file and based on examination of the 
Veteran.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  The findings from the examination reports consider 
all of the pertinent evidence of record including the 
statements of the appellant.  The Board notes the examiner 
who conducted the VA examinations indicated that he did not 
have access to the Veteran's claims file.  The Court has held 
that an examination that does not take into account the 
records of prior medical treatment is neither thorough nor 
fully informed.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  The Board finds, however, that with regard to the 
increased rating scars claims, the examination report is 
adequate for ratings purposes.  The examiner accurately 
described the symptomatology associated with the service-
connected scars sufficient to apply the pertinent ratings 
criteria.  There is no indication in the medical records nor 
in the Veteran's statements that the symptomatology 
associated with the scars is anything other than stable and 
has been for a long time.  Furthermore, the Veteran's claims 
are not being denied as a result of a lack of pertinent 
symptomatology at any time other than when the VA 
examinations were conducted.  The examiner was not giving an 
opinion regarding the etiology of the scars, he was providing 
the Board with a medical quantification of the current extent 
of severity of symptomatology associated with the scars.  The 
Board finds that no prejudice flows to the Veteran as a 
result of the failure of the examiner who conducted the 
August 2009 VA examination to review the claims file.  The 
Veteran's representative has not pointed to any prejudice 
either.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations or opinions 
concerning the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).   

With regard to the right ankle claim, as set forth below, the 
claim is not being reopened as the Board has determined that 
new and material evidence has not been received to reopen the 
claim.  Thus, no examination is necessary.  See 38 C.F.R. § 
3.159(c)(4)(C)(iii) (providing that the duty to provide a VA 
medical examination applies only if new and material evidence 
is presented or secured).  

The Board finds the requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to any of the issues 
adjudicated by this appeal.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 
19 Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions; thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 
Vet. App. 124, 127 (1998).  While the Veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465  
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This would include weighing the absence of 
contemporary medical evidence against lay statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, was 
observable and identifiable by lay people.  Because varicose 
veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  The Court found the Veteran's lay testimony 
regarding varicose vein symptomatology in service represented 
competent evidence.  

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent 
and sufficient to establish a diagnosis of a condition when 
(1) a layperson is competent to identify the medical 
condition (noting that sometimes the layperson will be 
competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a factual issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as varicose 
veins, the Veteran is not competent to provide evidence as to 
more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issues on appeal do not involve simple diagnoses or 
medical assessments.  See Jandreau; see also Woehlaert.  The 
Veteran is not competent to provide more than simple medical 
observations such as reporting he experiences pain or 
dizziness.  The Veteran is not competent to provide a complex 
medical opinion regarding the etiology of the claimed 
disabilities.  See Barr.  

General increased ratings criteria

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).


Entitlement to a compensable evaluation for 
burn scars on the dorsum of the right hand.

The service-connected burn scars on the dorsum of the right 
hand are currently evaluated as non-compensably disabling 
under Diagnostic Code 7802.  

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion in an area or areas of 144 square inches (929 square 
centimeters) or greater warrant a 10 percent evaluation.  
38 C.F.R. § 4.118, Diagnostic Code 7802.  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined in accordance with § 4.25 of 
this part.  Id. at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage.  Id. at Note 
(2).

The Board finds that an increased rating is not warranted for 
the service-connected burn scars on the dorsum of the right 
hand.  At the time of the August 2009 VA scars examination, 
physical examination revealed hypopigmentation over the 
bilateral metacarpophalangeal joint/knuckle areas as well as 
additional hypopigmentation on the right hand index finger.  
The area involved on the right hand dorsal area was less than 
one percent.  The examiner specifically noted that the skin 
area with hypo or hyper pigmentation was 6 square inches (39 
centimeters) or less and a discoloration that was lighter 
than normal.  

The examiner determined that the scars were not painful, had 
no signs of skin breakdown, were superficial, had no 
inflammation, no edema and no keloid formation.  There was no 
abnormal texture and there was no underlying soft tissue 
loss.  The skin was not indurated or inflexible.  The contour 
of the scars was not elevated or depressed.  The skin was not 
adherent to the underlying tissue and had no other disabling 
effects.  

As there is no evidence documenting that the service-
connected scars on the dorsum of the right hand measure 929 
square centimeters or greater, an increased rating is not 
warranted under Diagnostic Code 7802.  

The Board finds that an increased rating is not warranted 
when the service-connected burn scars on the dorsum of the 
right hand are evaluated under other potentially applicable 
Diagnostic Codes.  

Under Diagnostic Code 7803, superficial and unstable scars 
warrant a 10 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7803.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Id.  at Note (1).  A superficial scar is one not 
associated with underlying soft tissue damage. Id. at Note 
(2).  An increased rating is not warranted for the service-
connected scars on the dorsum of the right hand under this 
Diagnostic Code as there is no evidence of record documenting 
that the service-connected scars are unstable.  The examiner 
who conducted the August 2009 VA examination specifically 
noted that there were no signs of skin breakdown.  

Diagnostic Code 7804 provides a 10 percent rating for 
superficial scars that are painful on examination.  An 
increased rating is not warranted for the service-connected 
scars on the dorsum of the right hand based on this 
Diagnostic Code.  At the time of the August 2009 VA 
examination, the examiner determined that the scares were not 
painful.  The Veteran testified before the undersigned in May 
2010 that he experienced a burning sensation in his hands and 
he had to wear gloves.  There is no indication that the 
burning sensation was limited to only the area where the 
service-connected scars are.  There is no medical evidence 
which indicates that the service-connected scars are 
productive of any symptomatology including a burning 
sensation.  The Veteran's allegations of a burning sensation 
in his hands is not reported in any of the clinical evidence 
associated with the claims file.  Based on the fact that the 
examiner who conducted the August 2009 VA examination 
specifically noted that the scars were not painful, the Board 
finds that a compensable evaluation is not warranted under 
Diagnostic Code 7804.  The Veteran is competent to report on 
symptomatology he experiences but he is not competent to 
attribute that symptomatology to a specific cause.  The Board 
finds the medical determination by the examiner who conducted 
the August 2009 VA examination indicating that the scars were 
non-painful, outweighs the Veteran's subjective reports of 
symptomatology which have not been medically attributed to a 
known pathology.  

Diagnostic Code 7805 instructs the rater to evaluate scars 
based on limitation of function of the affected part.  The 
Board finds that an increased rating is not warranted for 
scars on the dorsum of the right hand when it is evaluated 
under Diagnostic Code 7805.  There is no evidence of record 
documenting that the service-connected scars are productive 
of any limitation of function of the right hand.  At the time 
of the August 2009 VA examination, the Veteran denied any 
functional limitations caused by any of his scars.  

As the Board finds that an increased rating is not warranted 
at any time during the appeal period, assignment of a staged 
rating is not appropriate.  

Entitlement to a compensable evaluation for 
multiple burn scars on the left hand  

The multiple burn scars on the left hand are currently 
evaluated as non-compensably disabling under Diagnostic Code 
7805.  The Board finds that an increased rating is not 
warranted for the service-connected disability upon 
application of Diagnostic Code 7805 based on limitation of 
function.  At the time of the August 2009 VA examination, the 
Veteran denied any functional limitations as a result of the 
service-connected scars.  Moreover, the examiner did not find 
such impairment, and there is no other evidence of record 
which indicates that the service-connected scars affect the 
function of the Veteran's hand.  

The Board also finds that an increased rating is not 
warranted when the service-connected scars are evaluated 
under Diagnostic Code 7803.  There is no evidence of record 
documenting that the service-connected scars are unstable.  
The examiner who conducted the August 2009 VA examination 
specifically noted that there were no signs of skin 
breakdown.  

An increased rating is not warranted for the service-
connected scars on the left hand upon application of 
Diagnostic Code 7804.  At the time of the August 2009 VA 
examination, the examiner determined that the scars were not 
painful.  The Veteran testified before the undersigned in May 
2010 that he experienced a burning sensation in his hands and 
he had to wear gloves.  There is no indication that the 
burning sensation was limited to only the area where the 
service-connected scars are.  There is no medical evidence 
which indicates that the service-connected scars are 
productive of any symptomatology including a burning 
sensation.  The Veteran's allegations of a burning sensation 
in his hands is not reported in any of the clinical evidence 
associated with the claims file.  Based on the fact that the 
examiner who conducted the August 2009 VA examination 
specifically noted that the scars were not painful, the Board 
finds that a compensable evaluation is not warranted under 
Diagnostic Code 7804.  The Veteran is competent to report on 
symptomatology he experiences, but he is not competent to 
attribute that symptomatology to a specific cause.  The Board 
finds the medical determination by the examiner who conducted 
the August 2009 VA examination indicating that the scars were 
non-painful, outweighs the Veteran's subjective reports of 
symptomatology which have not been medically attributed to a 
known pathology.  

As the Board finds that an increased rating is not warranted 
at any time during the appeal period, assignment of a staged 
rating is not appropriate.  

Entitlement to a compensable evaluation for burn scars 
on the right ear and right side of the bridge of the nose 

The Board finds that an increased rating is not warranted for 
the service-connected burn scars on the right ear and right 
side of the bridge of the nose.  This disability is evaluated 
as non-compensably disabling under Diagnostic Code 7800.  

Under Diagnostic Code 7800, disfigurement of the head, face, 
or neck with one characteristic of disfigurement warrants a 
10 percent evaluation.  Disfigurement of the head, face, or 
neck with visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or; with two or three 
characteristics of disfigurement warrants a 30 percent 
evaluation.

Disfigurement of the head, face, or neck with visible or 
palpable tissue loss and either gross distortion or asymmetry 
of two features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or; with four or five characteristics of disfigurement 
warrants a 50 percent evaluation.  Disfigurement of the head, 
face, or neck with visible or palpable tissue loss and either 
gross distortion or asymmetry of three features or paired 
sets of features (nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), or; with six or 
more characteristics of disfigurement warrants an 80 percent 
evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800.

The eight characteristics of disfigurement are: scar five or 
more inches (13 or more centimeters) in length; scar at least 
one-quarter inch (0.6 centimeters) wide at widest part; 
surface contour of scar elevated or depressed on palpation; 
scar adherent to underlying tissue; skin hypo- or hyper-
pigmented in an area exceeding six square inches (39 square 
centimeters); skin texture abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square inches 
(39 square centimeters); underlying soft tissue missing in an 
area exceeding six square inches (39 square centimeters); and 
skin indurated and inflexible in an area exceeding six square 
inches (39 square centimeters).  Id. at Note (1).

Physical examination conducted at the time of the August 2009 
VA examination demonstrates that the service-connected scars 
are not productive of a compensable evaluation under 
Diagnostic Code 7800.  A small white posterior irregular 
diamond shaped scar was observed on the ear which was 
measured as being 3 millimeters by 3 millimeters.  A 
hypopigmented area 5 millimeters by 5 millimeters was 
observed on the right bridge of the nose.  The area involved 
on the nose was less than one percent and the area involved 
in the right ear was less than one percent.  The burns were 
described as deep partial thickness second degree burns.  
There was no skin breakdown over the scar and no reports of 
pain.  The Veteran's main complaint was that the skin had 
discolored over the burns.  There was no pain and no 
functional limitation attributed to the scars.  The examiner 
determined that the scar was not painful, had no signs of 
skin breakdown, was superficial, had no inflammation, no 
edema and no keloid formation.  There was no abnormal texture 
and there was no underlying soft tissue loss.  The skin was 
not indurated or inflexible.  The contour of the scar was not 
elevated or depressed.  The skin was not adherent to the 
underlying tissue and had no other disabling effects.  The 
examiner specifically noted that there was no gross 
distortion or asymmetry of any facial feature or paired 
features.  

Physical examination conducted at the time of the August 2009 
VA examination demonstrates that the service-connected burn 
scars on the right ear and right bridge of the nose do not 
meet any of the characteristics of disfigurement.  The scars 
measure 3 millimeters by 3 millimeters on the ear and 5 
millimeters by 5 millimeters on the nose.  This does not 
equate to a minimum of 39 square centimeters required for a 
compensable evaluation under Diagnostic Code 7800.  

A higher evaluation under Diagnostic Code 7802 and 7803 is 
not warranted as the service-connected scars in question are 
located on the Veteran's head.  

A higher rating is not warranted upon application of 
Diagnostic Code 7804 as there is no indication that the 
pertinent scars are unstable or painful.  

A higher evaluation is not warranted under Diagnostic Code 
7805 as there is no evidence of record demonstrating that the 
service-connected scars on the right ear and bridge of the 
nose are productive of any disabling effect.  

As the Board finds that an increased rating is not warranted 
at any time during the appeal period, assignment of a staged 
rating is not appropriate.  




Extraschedular consideration of the increased ratings claims

The Board has considered whether the Veteran is entitled to a 
greater level of compensation on an extra-schedular basis for 
his service-connected scars.  Ordinarily, the VA Schedule 
will apply unless there are exceptional or unusual factors 
which would render application of the schedule impractical.  
See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a Veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected scars is inadequate.  A comparison between the 
level of severity and symptomatology associated with the 
scars on the right ear, right bridge of the nose and on the 
hands with the established criteria found in the rating 
schedule under Diagnostic Code 7800 through 7805 shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.

The Board further observes that, even if the available 
schedular evaluations for the disabilities are inadequate 
(which it manifestly is not), the Veteran does not exhibit 
other related factors such as those provided by the 
regulation as "governing norms."  The record does not show 
that the Veteran has required frequent hospitalizations for 
any of his scars.  Indeed, it does not appear from the record 
that he has been hospitalized at all for scars.  
Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
examiner who conducted the August 2009 VA examination opined 
that the scars did not result in any significant effects on 
the Veteran's occupation.  It was noted at that time that the 
Veteran had been retired for ten years and drove a tractor 
seasonally for leisure.  The Veteran has not alleged that the 
service-connected scars are productive of any occupational 
impairment.  Moreover, there is no evidence in the medical 
records of an exceptional or unusual clinical picture.

In short, there is nothing in the record to indicate that the 
service-connected scars on the right ear, right bridge of the 
nose or on the hands causes impairment with employment over 
and above that which is contemplated in the assigned 
schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of these issues 
for extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for a right 
ankle disorder

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

In May 1994, the Board denied the Veteran's claim of 
entitlement to service connection for residuals of a right 
ankle sprain.  The Veteran did not appeal this decision and 
it is final.  In July 2009, the Veteran submitted a claim of 
entitlement to service connection for a right ankle disorder.  

When a claim is the subject of a prior final denial, it may 
nevertheless be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108.  Prior unappealed 
decisions of the Board are final.  38 U.S.C.A. § 7104.  If 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review it on a de novo basis.  Manio v. 
Derwinski, 1 Vet. App 145 (1991).  

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence received subsequent to the May 1994 Board 
decision is presumed credible for the purposes of reopening 
the claim unless it is inherently false or untrue, or it is 
beyond the competence of the person making the assertion.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1994 Board 
decision which denied service connection for residuals of a 
right ankle sprain consists of the service treatment records, 
statements and testimony from the Veteran, and reports of VA 
examinations.  

The service treatment records were silent as to complaints 
of, diagnosis of or treatment for right ankle problems.  

In April 1990, the Veteran submitted a claim of entitlement 
to service connection for a right ankle injury.  Accompanying 
this was a purported diary excerpt from the Veteran from 1944 
which references a sprained ankle.  

The Veteran submitted a statement in April 1990 indicating 
that he injured his right ankle on September 27, 1944.  He 
indicated that he had had severe problems with his ankle 
since his discharge.  

The report of a May 1990 VA examination indicates the Veteran 
reported he injured his right ankle as a result of a fall 
which happened on a Navy ship.  It was noted that he used a 
short leg brace and walked with a limp.  Severe limitation of 
motion of the right ankle was noted.  An X-ray was 
interpreted as revealing stable chronic degenerative changes.  

The Veteran testified at a local RO hearing in October 1991 
that he injured his ankle during active duty when he slipped 
when attempting to board a boat.  He was treated at least 
three times for the ankle after the injury.  The ankle was 
treated with taping but was never X-rayed.  The Veteran 
denied problems with his ankle prior to active duty.  His 
ankle was weak after the initial injury but did not sprain 
really bad until the Veteran got out of service.  He was 
discharged in December 1945 and in March or April of 1946, he 
was shingling a house and his ankle got really bad.  It had 
been bad ever since.  He denied any other post-service 
injuries to his ankle.  

In May 1992, the Veteran wrote that he injured his right 
ankle on board a ship on the way to the Philippines.  He 
reported he was treated twice on board the ship by wrapping 
the ankle.  Since the injury, he has always had trouble with 
his ankle.  

The Board denied service connection for residuals of a right 
ankle sprain in May 1994.  The Board found that the Veteran 
had a right ankle injury at the time of the decision.  The 
Board further found, however, that there was no service 
treatment records referencing a right ankle injury nor was 
there any medical evidence of a right ankle injury until May 
1990 or 44 years after the Veteran's discharge.  The Board 
noted the submission of the diary entry of an in-service 
ankle injury but found no supporting medical evidence which 
established that the currently existing right ankle injury 
was linked to active duty.  

The evidence added to the record subsequent to the Board's 
May 1994 decision which denied service connection for 
residuals of a right ankle injury consist of VA clinical 
records and statements and testimony from the Veteran.  None 
of this evidence satisfies the definition of new and material 
evidence set out above.  

The Veteran's clinical records associated with the claims 
file are dated beginning in the 1980's.  These records 
document treatment for current right ankle problems.  They do 
not indicate, in any way, that a currently existing right 
ankle condition was etiologically linked to the Veteran's 
active duty service.  The Court has held that additional 
evidence, which consists of records of post-service treatment 
that do not indicate in any way that a condition is service 
connected, is not new and material.  Cox v. Brown, 5 Vet. 
App. 95, 99 (1993).

The Veteran's statements are not new and material.  He has 
argued that he currently has a right ankle disability which 
was due to a fall during active duty.  This allegation was 
previously of record at the time of the prior final Board 
decision in May 1994.  

The Veteran testified before the undersigned in May 2010 that 
he sprained his ankle while going down some steps aboard a 
ship.  He was treated by the ship's doctor by wrapping the 
ankle.  He was not put on limited duty due to the injury.  He 
had had problems ever since he twisted the ankle.  He had 
worn an ankle brace since April 1946.  The Veteran's 
testimony at the May 2010 video conference hearing is not new 
and material.  The fact that the Veteran was alleging he 
currently has a right ankle injury which was the result of a 
fall on board a ship and that he had had problems with the 
ankle since that time was of record at the time of the May 
1994 Board decision which initially denied the claim.  The 
evidence is duplicative of evidence previously of record.  

The Board finds that none of the evidence which was received 
subsequent to the May 1994 Board decision, which denied 
service connection for residuals of a right ankle sprain, is 
new and material.  None of the evidence received subsequent 
to the May 1994 Board decision provides any indication that 
the Veteran currently has residuals of a right ankle sprain 
which were incurred in or aggravated by his active duty 
service.  This evidence received subsequent to the May 1994 
Board decision does not satisfy the definition of new and 
material as set out under 38 C.F.R. § 3.156(a).  


ORDER

The appeal is denied.  


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


